Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) is by and between
Christopher J. O’Connell (the “Executive”) and Waters Corporation, a corporation
organized under the laws of the State of Delaware (the “Company”).

WHEREAS, the Executive and the Company are party to that certain offer letter
dated as of June 23, 2015 (the “Offer Letter”); and

WHEREAS, the Executive will separate from his position as President and Chief
Executive Officer of the Company effective as of the Transition Date and as an
employee of the Company effective as of the Separation Date (each, as defined
below).

NOW, THEREFORE, for the promises and covenants set forth herein and for such
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Executive and the Company enter into this Agreement on the
following terms and conditions:

1. Transition; Separation. The Executive will continue to be employed as the
President and Chief Executive Officer of the Company from the date of this
Agreement through the earlier of (i) the date on which a new Chief Executive
Officer has commenced employment and (ii) December 31, 2020 (the “Transition
Date”). If the Transition Date occurs before December 31, 2020, the Executive
will continue to be employed by the Company as a full-time employee of the
Company, and a Senior Advisor to the Chief Executive Officer, from the
Transition Date through December 31, 2020 (unless earlier terminated by the
Company for “Cause” (as defined in the Offer Letter) or by the Executive for any
reason, which termination by Executive shall not be treated as noncompliance
with this Agreement) (the date of the Executive’s actual termination of
employment with the Company, including in the event of Executive’s death or
“Disability” (as defined in the Offer Letter), the “Separation Date”). The
parties also agree that if the Transition Date is December 31, 2020, the
Separation Date will also be December 31, 2020. For the avoidance of doubt,
prior to the Separation Date, the Executive’s employment with the Company will
continue to be governed in all respects with the terms and conditions set forth
in the Offer Letter, provided that, (i) the change in the Executive’s duties and
responsibilities as contemplated by this Agreement shall in no event constitute
“Good Reason” for purposes of the Offer Letter or any other agreement or
arrangement by and between the Executive and the Company or any of its
affiliates, including but not limited to that certain Change of
Control/Severance Agreement by and between the Executive and the Company, dated
September 8, 2015 (the “Severance Agreement”), and (ii) the Executive will not
initiate or otherwise engage in any discussions regarding a potential merger,
consolidation or similar transaction regarding the Company or any of its
subsidiaries, and the Executive acknowledges that such discussions will be the
exclusive responsibility of the Board following the execution of this Agreement.
Effective as of the Transition Date (unless otherwise mutually agreed by the
parties), the Executive will resign (and will be deemed to have resigned without
any further action by the Executive) from his position as the President and
Chief Executive Officer of the Company, and, except as expressly provided in
this Section 1, from all of the Executive’s positions with the Company and its
affiliates (and as a fiduciary of any benefit plan of the Company and its
affiliates), including, without limitation, as a member of the Board of
Directors of the Company (the “Board”). The Executive shall execute such
additional documents as reasonably requested by the Company to evidence the
foregoing resignations.



--------------------------------------------------------------------------------

For the avoidance of doubt, in order to receive the Severance Benefits (as
defined below), the Executive must not voluntarily terminate his employment
prior to the Transition Date (other than in the event of Good Reason as modified
above or a material breach of this Agreement by the Company, subject, in each
case, to the notice and cure provisions set forth in the definition of Good
Reason as provided in the Offer Letter); provided, however, that in the event of
the Executive’s death or Disability (or termination for Good Reason as modified
above or as a result of a material breach of this Agreement by the Company,
subject, in each case, to the notice and cure provisions set forth in the
definition of Good Reason as provided in the Offer Letter), the Executive (or
the Executive’s estate) will be entitled to receive the Severance Benefits in
accordance with the terms of this Agreement.

2. Final Compensation; Severance; Survival of Rights and Obligations.

(a) Final Compensation. Within thirty (30) business days following the
Separation Date (or such earlier time as may be required by applicable law), the
Company shall pay the Executive (i) the Executive’s “Base Salary” (as defined in
the Offer Letter) for the final payroll period of the Executive’s employment
through the Separation Date, (ii) any vacation time earned but not used as of
the Separation Date, (iii) reimbursement for business expenses incurred by the
Executive but not yet paid to the Executive as of the Separation Date; provided
that the Executive submits all expenses and supporting documentation required
within sixty (60) days of the Separation Date, and provided further that such
expenses are reimbursable under Company policies as then in effect; and (iv) any
amounts or benefits due to the Executive under any benefit or equity plan,
program or arrangement in accordance with the terms of such plan, program or
arrangement. In addition, the Executive will be entitled to a prorated (or full)
portion (calculated based on the number of days in calendar year 2020 prior to
the Separation Date) of the annual bonus under the “MIP” (as defined in the
Offer Letter) for calendar year 2020, to the extent that an annual bonus would
have been earned by the Executive under the MIP based on actual full-year
performance had the Executive remained employed through the end of calendar year
2020, which will be paid when such bonuses are paid to active employees. The
Executive shall also receive his vested and accrued benefits pursuant to the
terms of any applicable Company employee benefit plans, which vested and accrued
benefits shall be paid or provided to the Executive in accordance with the terms
of such applicable Company employee benefit plans

(b) Severance Payments. Provided that the Second Release Effective Date occurs,
and subject to the Executive’s compliance in all material respects with the
terms and conditions of this Agreement (provided, that, in the event of any
noncompliance, the Company provides Executive with written notice of such
noncompliance and not less than ten (10) days to cure such noncompliance if
capable of cure), the Company agrees to pay to Executive $4,252,500.00, which
represents two (2) times the sum of the Executive’s (i) annual base salary rate
for calendar year 2020, and (ii) target annual incentive compensation
opportunity for calendar year 2020 (such payments, less applicable federal,
state, and local withholdings, taxes and any other deductions required by law,
the “Severance Payment”), which shall be paid in substantially equal
installments in accordance with the Company’s regular payroll practices during
the twenty- four (24) -month period commencing on the first regularly scheduled
pay period following the

 

2



--------------------------------------------------------------------------------

Second Release Effective Date, but in no event later than the date that is sixty
(60) days following the Separation Date, with the first payment of the Severance
Payments to include payment of any portion of the Severance Payments that were
otherwise scheduled to be paid prior thereto; provided that if such sixty (60)
-day period begins in one calendar year and ends in the next calendar year, the
Severance Payments shall commence in the second calendar year even if the Second
Release Effective Date occurs in the first calendar year (with the first payment
of the Severance Payments to include payment of any portion of the Severance
Payments that were otherwise scheduled to be paid prior thereto).

(c) Health Payment. Provided that the Second Release Effective Date occurs, and
subject to the Executive’s compliance with the terms and conditions of this
Agreement, the Company agrees to pay to Executive an amount equal to the amount
the Company would have paid in premiums under the life, accident, health and
dental insurance plans of the Company in which the Executive (and the
Executive’s dependents) were participating as of the Separation Date for the
twenty-four (24) -month period following the Separation Date (such payment, as
determined based on the premium rates in effect as of the Separation Date, less
applicable federal, state, and local withholdings, taxes and any other
deductions required by law, the “Health Payment”, and together with the
Severance Payments and the stock option extension described in Section 2(d),
collectively, the “Severance Benefits”), which shall be paid in one lump sum
payment in accordance with the Company’s regular payroll practices on the first
regularly scheduled pay period following the Second Release Effective Date.

(d) Equity Awards. Executive’s rights with respect to any outstanding equity
awards will be governed by the terms and conditions of the governing plan and
award agreements; provided that, if the Second Release Effective Date occurs,
the Executive’s then vested portion of the Executive’s stock options with a
grant date of December 5, 2017 and December 10, 2018, respectively, shall remain
outstanding and exercisable until the one (1)-year anniversary of the Separation
Date, subject to the Executive’s compliance with the Continuing Obligations, and
the governing award agreements shall be deemed amended to so provide.

(e) No Other Compensation; Severance Agreement. The Executive acknowledges and
agrees that the payments provided pursuant to this Agreement are in full
discharge of any and all liabilities and obligations of the Company and its
affiliates to the Executive, monetarily or with respect to employee benefits or
otherwise, including, but not limited to, any and all obligations arising under
the Offer Letter, any alleged written or oral employment agreement, policy, plan
or procedure of the Company and its affiliates and/or any alleged understanding
or arrangement between the Executive and the Company. Notwithstanding the
foregoing, for the avoidance of doubt, the Executive retains the right to
receive all payments and benefits, if any, that may become due under the
Severance Agreement, which shall be paid or provided to the Executive in
accordance with the terms of the Severance Agreement.

 

3



--------------------------------------------------------------------------------

3. Release.

(a) In consideration for the payments and benefits to be provided to the
Executive pursuant to this Agreement and pursuant to the Offer Letter, which are
conditioned on the Executive’s execution of this Agreement, and to which the
Executive not otherwise entitled, and other good and valuable consideration, the
receipt and sufficiency of which the Executive hereby acknowledges, on the
Executive’s own behalf and on behalf of the Executive’s heirs, executors,
administrators, beneficiaries, representatives, successors and assigns, and all
others connected with or claiming through the Executive, the Executive hereby
releases and forever discharges the Company and its affiliates, and all of their
respective past, present and future officers, directors, shareholders,
employees, employee benefits plans, administrators, trustees, agents,
representatives, consultants, successors and assigns, and all those connected
with any of them, in their official and individual capacities (collectively, the
“Released Parties”), from any and all causes of action, suits, rights and
claims, demands, damages and compensation of any kind and nature whatsoever,
whether at law or in equity, whether now known or unknown, suspected or
unsuspected, contingent or otherwise, which the Executive now has or ever has
had against the Released Parties, or any of them, in any way related to,
connected with or arising out of the Executive’s employment and/or other
relationship with the Company or any of its affiliates, or pursuant to Title VII
of the Civil Rights Act, the Americans With Disabilities Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act (as amended by the
Older Workers Benefit Protection Act), the Employee Retirement Income Security
Act, the wage and hour laws, wage payment and fair employment practices laws of
the state or states in which the Executive has provided services to the Company
(each as amended from time to time) and/or any other federal, state or local
law, regulation, or other requirement (collectively, the “Claims”) through the
date that the Executive signs this Agreement, and the Executive hereby waives
all such Claims.

(b) The Executive understands that nothing contained in this Section 3 shall be
construed to prohibit the Executive from filing a charge with or participating
in any investigation or proceeding conducted by the federal Equal Employment
Opportunity Commission or a comparable state or local agency; provided, however,
that the Executive hereby agrees to waive the Executive’s right to recover
monetary damages or other individual relief in any charge, complaint or lawsuit
filed by the Executive or by anyone else on the Executive’s behalf. The
Executive further understands that nothing contained in this Section 3 shall be
construed to limit, restrict or in any other way affect the Executive’s
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning
non-privileged matters relevant to the governmental agency or entity. For the
avoidance of doubt, no provision of this Agreement shall be construed as
prohibiting or restricting the Executive (or the Executive’s attorney) from
responding to any inquiry about this Agreement or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the Financial
Industry Regulatory Authority (FINRA), any other self-regulatory organization or
any governmental entity. 18 U.S.C. § 1833(b) provides: “An individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that—(A) is made—(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

 

4



--------------------------------------------------------------------------------

(c) The Executive acknowledges that the Executive will continue to be bound by
the Executive’s obligations under the Offer Letter that survive the termination
of the Executive’s employment on the Separation Date by the terms thereof or by
necessary implication, including without limitation the Restrictive Covenants
(all of the foregoing obligations, the “Continuing Obligations”). The Executive
further acknowledges that the obligation of the Company to pay or provide the
Severance Benefits, and the Executive’s right to retain the same, are expressly
conditioned upon the Executive’s continued performance of the Executive’s
obligations hereunder and of the Continuing Obligations.

(d) The Executive understands that nothing contained in this Section 3 will
adversely affect the Executive’s rights to enforce the terms of this Agreement
or the Severance Agreement, and shall not adversely affect the Executive’s right
to any indemnification coverage under the Company’s director’s and officer’s
liability insurance policy in accordance with its terms or right to
reimbursement of expenses by the Company to which the Executive would otherwise
be entitled to under, without limitation, any charter document or Company
insurance policy, by reason of services the Executive rendered for the Company
or any of its subsidiaries as an officer and/or an employee thereof.

(e) Subject to Section 3(b), the Executive agrees that the Executive will not
disparage or criticize the Company, its affiliates, their business, their
directors, management or their products or services. The Company agrees that no
member of the Board or any executive officer of the Company will disparage or
criticize the Executive. Notwithstanding the foregoing, nothing contained in
this Section 3(e) shall preclude the Executive or the Company (or its directors
or executive officers) from making truthful statements that are required by
applicable law, regulation or governmental investigation or are pursuant to
legal process. The provisions of this Section 3(e) shall expire on the second
(2nd) anniversary of the Separation Date.

(f) The Board acknowledges and represents that, as of the date this Agreement is
executed, the Board is unaware of the existence of any claims that the Company
may have against the Executive.

4. Return of Company Property. All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
came into the Executive’s possession by, through or in the course of Executive’s
employment, regardless of the source and whether created by the Executive, are
the sole and exclusive property of the Company, and immediately upon the
Separation Date, or any time prior thereto at the Company’s request, the
Executive shall return to the Company all such property of the Company.
Notwithstanding the foregoing, the Executive may retain his contacts and
calendar along with his Company-provided laptop, printer, iPad and phone. The
Company may have an IT specialist scrub such equipment for any proprietary or
confidential information on or immediately prior to the Separation Date.

5. Publicity. The Executive shall not issue, without consent of the Company, any
press release or make any public announcement with respect to this Agreement.

 

5



--------------------------------------------------------------------------------

6. No Assignments; Binding Effect. Except as provided in this Section 6, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company shall
assign this Agreement to any successor to all or substantially all of the
operations and/or assets of the Company. As used in this Agreement, the term
“Company” shall mean the Company and any successor to its operations and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise. This Agreement is
binding upon, and shall inure to the benefit of, the parties and their
respective heirs, executors and administrators (including the Executive’s estate
or designated beneficiary, in the event of the Executive’s death), and their
respective permitted successors and assigns.

7. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of conflicts of law thereof.

8. Venue. The Executive and the Company agree to submit to the exclusive
jurisdiction of the courts of the Commonwealth of Massachusetts in connection
with any dispute arising out of this Agreement.

9. Entire Agreement; Restrictive and Other Covenants.

(a) The Executive understands that this Agreement, all relevant plans referred
to herein and the sections of the Offer Letter and Severance Agreement that
survive termination, including but not limited to Section 3 of the Offer Letter,
constitute the complete understanding between the Company and the Executive,
and, except as specifically provided herein, supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the Executive
and any of the Released Parties. No other promises or agreements shall be
binding unless in writing and signed by both the Company and the Executive.

(b) Notwithstanding the foregoing, Section 3 of the Offer Letter shall survive
in accordance with their terms. For the avoidance of doubt, Executive agrees to
comply at all times with Section 3 of the Offer Letter.

10. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be done
in accordance with Section 15 of the Offer Letter.

11. Miscellaneous. This Agreement is not intended, and shall not be construed,
as an admission that any of the Released Parties has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against the Executive. Should any
provision of this Agreement require interpretation or construction, it is agreed
by the parties that the entity interpreting or constructing this Agreement shall
not apply a presumption against one party by reason of the rule of construction
that a document is to be construed more strictly against the party who prepared
the document. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Neither party shall be deemed to have made any admission of
wrongdoing as a result of executing this Agreement.

 

6



--------------------------------------------------------------------------------

12. Withholding; Code Section 409A. Withholding. The Company may withhold from
any and all amounts payable to the Executive under this Agreement such federal,
state or local taxes as may be required to be withheld pursuant to any
applicable law or regulation and any authorized or required reductions.

(b) Section 409A. The intent of the parties is that all payments, compensation
and benefits contemplated hereunder that are subject to “Section 409A” (as
defined in the Offer Letter) will be paid or provided in compliance with
Section 409A, and the provisions of this Agreement shall be construed and
administered in accordance with and to implement such intent. The provisions of
the Offer Letter relating to Section 409A, including Section 9 of the Offer
Letter, are hereby incorporated into this Agreement with full force and effect.

13. Executive Acknowledgements. The Executive acknowledges that the Executive:
(a) has carefully read this Agreement in its entirety; (b) has had an
opportunity to consider this Agreement for twenty-one (21) days; (c) fully
understands the significance of all of the terms and conditions of this
Agreement; (d) has been advised to consult with an attorney before executing
this Agreement and the Executive has done so or, after careful reading and
consideration, has chosen not to do so of the Executive’s own volition; and
(e) is entering into this Agreement, knowingly, freely and voluntarily in
exchange for good and valuable consideration to which the Executive would not be
entitled in the absence of executing and not revoking this Agreement.

14. Initial Consideration and Revocation Period; Effectiveness. The Executive
understands that the Executive will have twenty-one (21) days from the date of
receipt of this Agreement to consider the terms and conditions of this
Agreement. The Executive understands that the Executive may execute this
Agreement less than twenty-one (21) days from its receipt from the Company, but
agrees that such execution will represent the Executive’s knowing waiver of such
consideration period. The Executive may accept this Agreement by signing it and
returning it to the Company’s General Counsel, within such twenty-one (21) day
period. After executing this Agreement, the Executive shall have seven (7) days
(the “Revocation Period”) to revoke this Agreement by indicating the Executive’s
desire to do so in writing delivered to the Company’s General Counsel by no
later than the seventh (7th) day after the date that the Executive signs this
Agreement. The effective date of this Agreement shall be the eighth (8th) day
after the Executive signs this Agreement (the “Effective Date”). In the event
that the Executive does not accept this Agreement as set forth above, or in the
event that the Executive revokes this Agreement during the Revocation Period,
this Agreement shall be deemed automatically null and void.

15. Re-Execution of Agreement. The Company’s obligations under Sections 2(b),
2(c) and 2(d) of this Agreement are strictly contingent upon the Executive’s
re-execution and non- revocation of this Agreement within twenty-one (21) days
following the Separation Date. The date of the Executive’s re-execution of this
Agreement is referred to herein as the “Re-Execution Date”. By re-executing this
Agreement, the Executive advances to the Re-Execution Date Executive’s general
waiver and release of all Claims against the Released Parties and the other
covenants set forth in Section 3 of this Agreement. The Executive shall have
seven (7) calendar days from the Re-Execution Date to revoke his re-execution of
this Agreement by indicating the Executive’s desire to do so in writing
delivered to the Company’s General Counsel by no later than the seventh (7th)
day after the Re-Execution Date. In the event of no revocation by the Executive,
the date of the releases and covenants set forth in Section 3 of this Agreement
shall be

 

7



--------------------------------------------------------------------------------

advanced through the Re-Execution Date on the eighth (8th) day after the
Re-Execution Date (the “Second Release Effective Date”). In the event of such
revocation by the Executive, the date of the releases and covenants set forth in
Section 3 of this Agreement shall not be advanced, but shall remain effective up
to and including the date upon which Executive originally signs this Agreement
and the Company shall not be obligated to provide the consideration in Sections
2(b), 2(c) and 2(d) of this Agreement.

16. Third Party Beneficiaries. The Released Parties are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Released Parties hereunder. Except and to the extent set forth in the
preceding sentence and as otherwise set forth in this Agreement, this Agreement
is not intended for the benefit of any person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party-beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing,
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director, or stockholder, irrespective of any
similarity between any contract, agreement, commitment, or understanding between
the Company and such other employee, officer, director, or stockholder, on the
one hand, and any contract, agreement, commitment, or understanding between the
Company and the Executive, on the other hand, and irrespective of any similarity
in facts or circumstances involving such other employee, officer, director, or
stockholder, on the one hand, and the Executive, on the other hand.

17. Counterpart Agreements. This Agreement may be signed in counterparts, and by
facsimile or e-mail transmission, all of which shall be considered as original
documents and which together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Transition and
Separation Agreement as of the date set forth below.

 

WATERS CORPORATION       By:  

/s/ Sherry L. Buck

      Dated: June 17, 2020 Name: Sherry L. Buck       Title: Senior Vice
President and Chief Financial Officer                            EXECUTIVE      
By:  

/s/ Christopher J. O’Connell

                   Dated: June 17, 2020 Print Name: Christopher J. O’Connell   
  

 

8



--------------------------------------------------------------------------------

RE-EXECUTED (ON OR FOLLOWING THE SEPARATION DATE)                   Dated:
            , 20    

 

     Print Name: Christopher J. O’Connell     

 

9